Civilian fay,' dismissal; 'probationary employee. — Plaintiff, a veteran preference eligible who was dismissed during his probationary period of Government service, sues to recover back pay. Upon consideration of the parties’ cross-motions for summary judgment, together with opposition thereto, oral argument of counsel and the briefs of the parties, the court concluded that plaintiff was not entitled to recover on count one of his petition because of his failure to exhaust his administrative remedy, and that he was not entitled to recover on count two of his petition because he was accorded all the rights to which he was entitled as a probationary employee. On March 27, 1964, the petition was dismissed.